Smith, J.,
delivered the opinion of the court.
The granting of the first instruction requested by the state was fatal error. It omits a material portion of the testimony of the witness Paris, upon whose.testimony it was predicated, which omitted portion discloses that appellant did not sell the whisky to the witness, but simply acted as his agent or assistant in effecting the *306purchase thereof (Powell v. State, 96 Miss. 608, 51 South. 465), for the commission of which crime appellant was not on trial. The testimony of Paris, in effect, was that appellant ordered from Slidell, Louisiana, for himself and Paris, one-half gallon of whisky, one quart for each; Paris giving to appellant the money with which to pay for his portion thereof. Upon receipt of the whisky by appellant, he delivered to Paris the quart ordered for him.
The judgment of thb court below is reversed, and the cause remanded.

Reversed and remanded.